FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                       November 10, 2021

                                       No. 04-20-00356-CR

                                    John Stewart MUELLER,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-XX-XXXXXXX
                           Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        Appellant’s brief was originally due November 5, 2021. On November 5, 2021, appellant
filed a motion requesting an extension of time to file the brief until December 5, 2021. After
consideration, we GRANT the motion and ORDER appellant to file the brief by December 6,
2021.


           It is so ORDERED November 10, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT